Case: 21-1600     Document: 25           Page: 1       Filed: 08/06/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                  ANDREW U.D. STRAW
                    Plaintiff-Appellant

                                   v.

                     UNITED STATES,
                     Defendant-Appellee
                   ______________________

                         2021-1600
                   ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:20-cv-01157-DAT, Judge David A. Tapp.

            -------------------------------------------------

                  ANDREW U.D. STRAW,
                    Plaintiff-Appellant

                                   v.

                     UNITED STATES,
                     Defendant-Appellee
                   ______________________

                         2021-1602
                   ______________________
Case: 21-1600     Document: 25     Page: 2    Filed: 08/06/2021




  2                                               STRAW   v. US



     Appeal from the United States Court of Federal Claims
 in No. 1:21-cv-00745-DAT, Judge David A. Tapp.
                  ______________________

                   Decided: August 6, 2021
                   ______________________

      ANDREW U.D. STRAW, Washington, DC, pro se.

     ANDREW JAMES HUNTER, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, for defendant-appellee. Also represented by BRIAN M.
 BOYNTON, TARA K. HOGAN, ROBERT EDWARD KIRSCHMAN,
 JR.
                   ______________________

      Before PROST, O’MALLEY, and STOLL, Circuit Judges.
 PER CURIAM
     Andrew U.D. Straw appeals from two decisions of the
 United States Court of Federal Claims (“Claims Court”). In
 appeal number 21-1600, he appeals from a decision of the
 Claims Court dismissing his alleged takings claims for lack
 of subject matter jurisdiction. See Straw v. United States,
 Dkt. No. 21, No. 20-cv-1157 (Fed. Cl. Jan. 12, 2021). In
 appeal number 21-1602, he appeals the Claims Court’s de-
 nial of his motion to proceed in forma pauperis in a sepa-
 rate action. See Straw v. United States, Dkt. No. 9, No. 21-
 cv-745 (Fed. Cl. Jan. 22, 2021). Additionally, in both of
 these appeals, Mr. Straw requests that this court rescind
 the Anti-Filing Order which the Claims Court imposed in
 case number 20-1157 and remove the Claims Court judge.
 As the issues raised in these appeals overlap, we address
 them in this consolidated opinion. See Straw v. United
 States, Dkt. No. 22, No. 20-cv-1157 (Fed. Cl. Jan. 12, 2021).
 We affirm as to both decisions.
Case: 21-1600       Document: 25   Page: 3    Filed: 08/06/2021




 STRAW   v. US                                               3



       I.        MR. STRAW’S ABRIDGED LITIGATION HISTORY
     Mr. Straw has an extensive litigation history, including
 several appeals before this court. We briefly summarize
 some relevant portions of that history here.
     In 2017, the Claims Court dismissed Mr. Straw’s com-
 plaint alleging a Fifth Amendment taking premised on his
 alleged indirect exposure to toxic chemicals carried home
 on his father’s clothing from his father’s job repairing heli-
 copters at the Naval Air Station in Jacksonville, Florida.
 Straw v. United States, 710 F. App’x 881, 882 (Fed. Cir.
 2017). The Claims Court found that Mr. Straw’s complaint
 sounded in tort, which is specifically excluded from the
 Claims Court’s jurisdiction. Id. This court affirmed. Id.
     Another of Mr. Straw’s complaints, this time to the
 United States Court of Appeals for Veterans Claims, al-
 leged that he was entitled to compensation under the Hon-
 oring America’s Veterans and Caring for Camp Lejeune
 Families Act, 38 U.S.C. § 1787, for injuries allegedly
 caused by contaminated water at Camp Lejeune. Straw v.
 Wilkie, 843 F. App’x 263, 264 (Fed. Cir. 2021). Mr. Straw
 alleged that he qualified for benefits because he and his
 mother regularly visited Camp Lejeune and he was present
 at Camp Lejeune for at least thirty days while in utero and
 after his birth. Id. He also asserted a Fifth Amendment
 equal protection claim. Id. at 265. This court affirmed the
 Veterans Court’s decision that Mr. Straw was not entitled
 to benefits because he and his mother lived in an off-base
 residence and thus did not meet the Act’s requirement that
 beneficiaries or their parents have resided at Camp
 Lejeune for at least thirty days. Id. at 266–67. This court
 also rejected Mr. Straw’s Fifth Amendment equal protec-
 tion claim, finding that Mr. Straw had not established a
 lack of rational basis for the statutory residence classifica-
 tion. Id. at 267.
    Another of Mr. Straw’s complaints to the Claims Court
 sought $6,000,000 for an alleged taking committed by a
Case: 21-1600     Document: 25     Page: 4    Filed: 08/06/2021




  4                                                STRAW   v. US



 district court when it dismissed his tort claim premised on
 his alleged exposure to contaminated water at Camp
 Lejeune. Straw v. United States, No. 2021-1596, 2021 WL
 2944400, at *1 (Fed. Cir. July 14, 2021). The Claims Court
 dismissed his complaint for lack of subject matter jurisdic-
 tion as it lacks jurisdiction to review decisions of district
 courts. Id. This court found Mr. Straw’s appeal of that
 decision to be frivolous. Id. at *2. We affirmed the Claims
 Court’s lack of jurisdiction to review district court determi-
 nations and confirmed that lost tort cases cannot be recast
 as takings claims in the Claims Court. Id. at *2–3. We also
 noted that Mr. Straw levied unwarranted personal attacks
 against the Claims Court judge and denied his request to
 remove that judge. Id. at *3. Finally, we refused to adju-
 dicate an Anti-Filing Order which the Claims Court en-
 tered in case number 20-1157, 1 as that Order did not
 prevent Mr. Straw’s filing of the case at issue there. Id.
 at *4.
     In addition to the two instant appeals, Mr. Straw has
 two more appeals on this court’s docket, appeal numbers
 21-1597 and 21-1598. And he has filed numerous cases be-
 fore other federal courts. Indeed, between 2017 and 2021,
 he has filed at least forty cases in various federal courts.
 21-1602 App. 1. 2
                 II.   APPEAL NUMBER 21-1600
                         A. Background
     In appeal number 21-1600, Mr. Straw appeals a deci-
 sion of the Claims Court dismissing his complaint for lack
 of subject matter jurisdiction. See Straw v. United States,


      1 The Anti-Filing Order is also at issue in the instant
 appeals.
     2  All Appendix citations are to the appendices at-
 tached to the Government’s briefs in the instant appeals,
 which are identified by their appeal numbers.
Case: 21-1600    Document: 25     Page: 5    Filed: 08/06/2021




 STRAW   v. US                                             5



 No. 20-1157 (Fed. Cl. Jan. 12, 2021). In his complaint, Mr.
 Straw lists four alleged takings: one from the Second Cir-
 cuit’s dismissal of two of his appeals, one from the Fourth
 Circuit’s dismissal of four of his appeals, one by the Clerk
 of the U.S. Supreme Court, and one from the Small Busi-
 ness Administration’s (“SBA”) denial of his Paycheck Pro-
 tection Program (“PPP”) loan application. He places the
 total value of these four alleged takings at
 $22,461,078,250.
     Mr. Straw alleges that a first taking occurred when the
 Clerk of the U.S. Court of Appeals for the Second Circuit
 dismissed two of his appeals for failure to include a co-
 versheet. He alleges that he did include the coversheet. He
 values this alleged taking at $20,000,000.
     Mr. Straw alleges that a second taking occurred when
 the Clerk of the U.S. Court of Appeals for the Fourth Cir-
 cuit assigned the same three-judge panel to hear all four of
 his appeals. He alleges that the clerk “packed [his] appeals
 with hostile judges” and violated Fourth Circuit policy. 21-
 1600 App. 16. He further states that he believes the Indi-
 ana Supreme Court and other Midwest courts were in-
 volved in the conspiracy. He values this alleged taking at
 $22,291,052,000.
     Mr. Straw alleges that a third taking occurred when
 the Clerk of the U.S. Supreme Court, Scott Harris, alleg-
 edly “refused to file [Mr. Straw’s] document against the In-
 diana Supreme Court” after the denial of his petition for a
 writ of certiorari and thus “denied the services of the U.S.
 Supreme Court.” 21-1600 App. 17-18. He values this al-
 leged taking at $150,000,000.
     Finally, Mr. Straw alleges that a fourth taking oc-
 curred when the SBA denied his request for a PPP loan in
 2020 in the amount of $26,250. He alleges that the SBA
 denied his loan application on the basis of his failure to
 complete and return required documents, all of which he
Case: 21-1600    Document: 25      Page: 6    Filed: 08/06/2021




  6                                               STRAW   v. US



 alleges he submitted. He values this alleged taking at
 $26,250.
     The Claims Court dismissed Mr. Straw’s claims, hold-
 ing that he had failed to concede the validity of the various
 alleged government actions as required to invoke the juris-
 diction of the Claims Court over a takings claim. The same
 day that it dismissed his case, the Claims Court entered an
 Anti-Filing Order based on its finding that Mr. Straw’s
 complaint showed indicia of frivolousness and harassment
 and based on Mr. Straw’s history of raising similar frivo-
 lous claims in the Claims Court and other federal courts.
     Mr. Straw appealed the Claims Court’s dismissal of his
 case for lack of subject matter jurisdiction and the Claims
 Court’s imposition of an Anti-Filing Order to this court. We
 have jurisdiction to review final decisions from the Claims
 Court under 28 U.S.C. § 1295(a)(3).
                         B. Discussion
      On appeal, Mr. Straw appears to request that this
 court reverse the Claims Court’s dismissal for lack of sub-
 ject matter jurisdiction, rescind the Anti-Filing Order, and
 remove the Claims Court judge. He raises the same com-
 plaints regarding the Anti-Filing Order and the alleged
 bias of the judge in both appeals addressed by this consoli-
 dated opinion, so we address them only once in our discus-
 sion of his second appeal, 21-1602, below. We first address
 the Claims Court’ dismissal of case number 20-1157, which
 we hold was not in error.
      This court reviews Claims Court decisions to dismiss
 for lack of jurisdiction de novo. Campbell v. United States,
 932 F.3d 1331, 1336 (Fed. Cir. 2019).
     Subject matter jurisdiction is a threshold issue that
 courts must consider before they consider the merits of a
 claim. Steel Co. v. Citizens for Better Env’t, 523 U.S. 83,
 94–95 (1998). The plaintiff bears the burden of proving
 subject matter jurisdiction by a preponderance of the
Case: 21-1600    Document: 25      Page: 7    Filed: 08/06/2021




 STRAW   v. US                                              7



 evidence. Freeman v. United States, 875 F.3d 623, 628
 (Fed. Cir. 2017). In considering a motion to dismiss for lack
 of subject matter jurisdiction, the court accepts as true the
 complaint’s undisputed factual allegations and construes
 the facts in the light most favorable to the plaintiff. Ste-
 phens v. United States, 884 F.3d 1151, 1155 (Fed. Cir.
 2018). Pro se plaintiffs, such as Mr. Straw, have the benefit
 of having their pleadings liberally construed. But that does
 not alleviate their burden to show jurisdiction. See Beltran
 v. Shinseki, 447 F. App’x 208, 209 (Fed. Cir. 2011).
     The Claims Court’s jurisdiction, if any, over Mr.
 Straw’s case arises under the Tucker Act. 28 U.S.C.
 § 1491(a). The Tucker Act gives the Claims Court “juris-
 diction to render judgment upon any claim against the
 United States founded either upon the Constitution, or any
 Act of Congress or any regulation of an executive depart-
 ment, or upon any express or implied contract with the
 United States, or for liquidated or unliquidated damages in
 cases not sounding in tort.” Id. The Tucker Act is “a juris-
 dictional statute; it does not create any substantive right
 enforceable against the United States for money dam-
 ages . . . .” United States v. Testan, 424 U.S. 392, 398
 (1976). Thus, “a plaintiff must identify a separate source
 of substantive law that creates the right to money dam-
 ages.” Fisher v. United States, 402 F.3d 1167, 1172 (Fed.
 Cir. 2005) (en banc).
     For the Claims Court to have jurisdiction over takings
 claims, such as those asserted by Mr. Straw in case number
 20-1157, the plaintiff must allege that the challenged gov-
 ernment actions were not ultra vires. Government officials
 acting ultra vires cannot effect takings for public purposes
 within the meaning of the Fifth Amendment. “A compen-
 sable taking arises only if the government action in ques-
 tion is authorized.” Del-Rio Drilling Programs v. United
 States, 146 F.3d 1358, 1362 (Fed. Cir. 1998). Unauthorized
 takings may be enjoinable, but they are not entitled to com-
 pensation under the Fifth Amendment. Id.
Case: 21-1600     Document: 25     Page: 8    Filed: 08/06/2021




  8                                                STRAW   v. US



     Mr. Straw argues that the Claims Court committed
 both factual and legal errors that warrant reversal. First,
 he alleges that the Claims Court erred as a matter of law
 by dismissing his case for his failure to concede the validity
 of the federal governmental actions which he alleges con-
 stitute takings. 21-1600 Appellant’s Inf. Br. at 2. Mr.
 Straw states that he has “the right to object to what hap-
 pened while still conceding that these entities have the
 power to do what they did.” Id. He further states that,
 “[w]hen the government wrongfully uses its power, the use
 of the power is valid even if done for a bad reason.” Id.
 Second, he alleges that the Claims Court made a factual
 error when it stated, “Straw alleges that, in dismissing two
 of his many pending lawsuits, the Second Circuit Clerk
 made false statements or misrepresented the nature of the
 dismissal.” 21-1600 App. 26. Mr. Straw argues that the
 Claims Court’s statement that he had “many pending law-
 suits” is erroneous because he only had two cases pending
 before the Second Circuit and “2 is not many.” 21-1600 Ap-
 pellant’s Inf. Br. at 1.
      Mr. Straw did not allege in his complaint facts essen-
 tial to show that the Claims Court had jurisdiction over his
 claims. See McNutt v. Gen. Motors Acceptance Corp., 298
 U.S. 178, 189 (1936) (A plaintiff “must allege in his plead-
 ing the facts essential to show jurisdiction.”). In his com-
 plaint Mr. Straw alleges facts which, accepted as true for
 the purposes of deciding the Government’s motion to dis-
 miss, fail to provide any basis to find that the various gov-
 ernment actors acted with the authority of the government.
 For example, he alleges that the Fourth Circuit Clerk acted
 “outside the normal policies and procedures of that Court,”
 21-1600 App. 1 ¶ 3; that the Fourth Circuit Clerk “packed
 [his] appeals with hostile judges” in violation of a policy
 “that panels are supposed to be assigned randomly as to
 avoid improper bias and unfair results,” 21-1600 App. 16
 ¶¶ 14–17; that the Second Circuit Clerk dismissed his ap-
 peals before that court “for a reason that was false,” 21-
Case: 21-1600     Document: 25     Page: 9    Filed: 08/06/2021




 STRAW   v. US                                               9



 1600 App. 15 ¶ 6; that the Supreme Court Clerk refused to
 file a document based on incorrect legal arguments, 21-
 1600 App. 17 ¶ 24; and that the SBA “repeatedly . . . asked
 for the same documents” which Mr. Straw avers he had al-
 ready filed, 21-1600 App. 18 ¶ 27. An action may be illegal
 or against stated policy and still be an authorized action
 which can effect a taking. Del-Rio, 146 F.3d at 1362. But
 here, Mr. Straw has alleged no facts to show that the al-
 leged conduct was authorized at all. And his assertions
 that the complained-of conduct was against stated govern-
 ment policy, without more, naturally lead to the opposite
 conclusion—that the conduct was not authorized.
     In Mr. Straw’s complaint to the Claims Court, he ap-
 pears to conclude that the various government actors had
 authority to dismiss his myriad claims and deny his loan
 application, but with the caveat that he does so only for this
 case and “should be able to interpret these actions differ-
 ently elsewhere as it suits” him. 21-1600 App. 3. He states:
 “I fully accept for the purposes of my case here that the
 clerks and the ABA [sic] had the power to do what they did,
 but that does not excuse the takings without compensating
 them.” 21-1600 App. 3. The Claims Court is required to
 take all undisputed facts alleged in the complaint as true
 but need not take as true a “legal conclusion couched as a
 factual allegation,” such as Mr. Straw’s half-hearted con-
 clusion here. See Papasan v. Allain, 478 U.S. 265, 286
 (1986).
     Even if we were to disagree with the Claims Court’s
 stated reason for dismissing Mr. Straw’s appeals, there are
 other grounds for dismissal. Mr. Straw’s claims based on
 the actions of other circuit courts and the Supreme Court
 effectively ask the Claims Court to review the acts of other
 Article III courts, a task for which the Claims Court does
 not have jurisdiction. See Straw, 2021 WL 2944400, at *1–
 2. Nor could the Claims Court review the actions of the
 SBA where Mr. Straw has not exhausted his administra-
 tive remedies. See JCM, Ltd. v. United States, 210 F.3d
Case: 21-1600    Document: 25     Page: 10   Filed: 08/06/2021




  10                                             STRAW   v. US



 1357, 1359 (Fed. Cir. 2000). Further, Mr. Straw does not
 have a vested property right in the outcome of his claims
 before any of the federal courts about which he complains
 or in the grant of a PPP loan from the SBA for which com-
 pensation might be owed under the Fifth Amendment. See
 Landgraf v. USI Film Prods., 511 U.S. 244, 266 (1994)
 (“The Fifth Amendment's Takings Clause prevents the
 Legislature (and other government actors) from depriving
 private persons of vested property rights except for a ‘pub-
 lic use’ and upon payment of ‘just compensation.’”).
     Mr. Straw’s alleged factual error, that the Claims
 Court erroneously stated that he had “many pending law-
 suits” when he avers that he only had two cases pending
 before the Second Circuit, is immaterial to the Claims
 Court decision on appeal here. The Claims Court found
 that it lacked subject matter jurisdiction because Mr.
 Straw failed to concede the validity of the government ac-
 tions that were the basis of his alleged takings claims, not
 because of the number of Mr. Straw’s pending cases. 21-
 1600 App. at 2.
     Thus, we conclude that the Claims Court did not err in
 dismissing Mr. Straw’s case number 20-1157. We address
 Mr. Straw’s requests that this court rescind the Anti-Filing
 Order and remove the Claims Court judge below.
                III.   APPEAL NUMBER 21-1602
                        A. Background
      In appeal number 21-1602, Mr. Straw appeals the de-
 cision of the Claims Court in Straw v. United States, No.
 21-745 (Fed. Cl. Jan. 22, 2021) denying his motion to pro-
 ceed in forma pauperis and requiring him to pay a $402
 filing fee. In this case, Mr. Straw seeks compensation of
 $12,000,000 for an alleged Fifth Amendment taking stem-
 ming from the Supreme Court’s denial of twelve of his pe-
 titions for certiorari between January 2015 and June 2018.
 The Claims Court denied Mr. Straw’s motion to proceed in
Case: 21-1600    Document: 25     Page: 11    Filed: 08/06/2021




 STRAW   v. US                                             11



 forma pauperis for the same reasons outlined in the Anti-
 Filing Order that the Court entered in case number
 20-1157, which is the subject of appeal number 21-1600.
     Denial “of a motion to proceed in forma pauperis is an
 appealable order.” Roberts v. U.S. Dist. Ct., 339 U.S. 844,
 845 (1950) (citing Cohen v. Beneficial Indus. Loan Corp.,
 337 U.S. 541 (1949)). Thus, this court has jurisdiction un-
 der 28 U.S.C. § 1295(a)(3) to review the Claims Court’s de-
 nial of permission to proceed in forma pauperis.
     “Denials of in forma pauperis status are reviewed for
 abuse of discretion.” Fourstar v. United States, 950 F.3d
 856, 858 (Fed. Cir. 2020). Section 1915(a) of Title 28 of the
 United States Code permits, but does not require, federal
 courts to allow indigent parties to proceed in forma pau-
 peris without prepaying fees or paying certain expenses.
 28 U.S.C. § 1915; see also Coleman v. Tollefson, 575 U.S.
 532, 534 (2015); Chamberlain v. United States, 655 F.
 App’x 822, 825 (Fed. Cir. 2016).
     Similarly, we review a court’s decision to impose an
 anti-filing order for abuse of discretion. See Chambers v.
 NASCO, Inc., 501 U.S. 32, 44–45 (1991) (recognizing that
 courts’ “inherent powers must be exercised with restraint
 and discretion” and that “[a] primary aspect of that discre-
 tion is the ability to fashion an appropriate sanction for
 conduct which abuses the judicial process”); Hemphill v.
 Kimberly-Clark Corp., 374 F. App’x 41, 44 (Fed. Cir. 2010)
 (“A court's decision to impose an anti-filing injunction is
 also reviewed for abuse of discretion.”).
                         B. Discussion
     In this appeal, Mr. Straw appears to argue for the re-
 versal of the Claims Court’s denial of his motion to proceed
 in forma pauperis. He also repeats his requests from ap-
 peal number 21-1600 and other appeals before this court to
 rescind the Anti-Filing Order and to remove the Claims
 Court judge. See Straw, 2021 WL 2944400, at *3–4.
Case: 21-1600       Document: 25    Page: 12   Filed: 08/06/2021




  12                                               STRAW   v. US



           1. Denial of Motion to Proceed In Forma Pauperis
      Mr. Straw argues that the Claims Court erred because
 it granted his motions to proceed in forma pauperis in four
 prior cases but denied his motion in this case despite there
 being no change in his financial status. He argues that the
 Claims Court was required to find his case frivolous before
 denying his motion, something which the Claims Court did
 not expressly do. 3
      The Claims Court did not abuse its discretion in deny-
 ing Mr. Straw’s motion to proceed in forma pauperis.
 Courts have discretion to limit a party’s permission to pro-
 ceed in forma pauperis where they have exhibited a history
 of frivolous or abusive filings. See, e.g., Martin v. D.C. Ct.
 of Appeals, 506 U.S. 1, 3 (1992) (denying a petitioner’s re-
 quest to proceed in forma pauperis due to voluminous and
 abusive filing history); In re Sindram, 498 U.S. 177, 180
 (1991) (“[T]he Court has a duty to deny in forma pauperis
 status to those individuals who have abused the system.”);
 In re McDonald, 489 U.S. 180, 183–85 (1989) (denying pe-
 titioner’s motion to proceed in forma pauperis and limiting
 petitioner’s ability to proceed in forma pauperis in future
 petitions for extraordinary writs based on petitioner's
 abuse of judicial resources). A motion to proceed in forma
 pauperis should not be denied lightly. Denying an indigent
 party’s motion to proceed in forma pauperis may effectively
 cut off their access to the court. But, here, the Claims
 Court did not abuse its discretion.
     Multiple courts, including this one, have found Mr.
 Straw’s cases frivolous. See Straw, 2021 WL 2944400,



       3  The Claims Court expressly found that Mr. Straw’s
 “litigation history of filing frivolous, repetitive, and vexa-
 tious actions weigh heavily against granting” his motion to
 proceed in forma pauperis but never expressly identified
 the instant case as frivolous. 21-1602 App. at 21.
Case: 21-1600    Document: 25     Page: 13    Filed: 08/06/2021




 STRAW   v. US                                             13



 at *1. The Claims Court found that Mr. Straw has filed at
 least forty federal cases in the four years preceding its in-
 stitution of the Anti-Filing Order in January 2021.
 21-1602 App. 1. Included in those forty are four cases that
 Mr. Straw filed in the Claims Court over the course of two
 weeks in August and September of 2020. After granting
 the government’s motions to dismiss in each of those four
 cases, the Claims Court instituted an Anti-Filing Order in
 case number 20-1157, one of the cases on appeal here. In
 that Order, the Claims Court found that Mr. Straw “has
 repeatedly raised similar, frivolous claims in this Court
 and other federal courts,” and that “each case reviewed has
 been dismissed for lack of jurisdiction or as frivolous.”
 21-1602 App. 1. This court has similarly found that Mr.
 Straw has filed “a large number of meritless filings . . . in
 the Claims Court and other courts during the past several
 years.” Straw, 2021 WL 2944400, at *4. The Claims Court
 did not abuse its discretion to deny Mr. Straw’s motion to
 proceed in forma pauperis considering his history of frivo-
 lous filing.
     Mr. Straw argues that his motion to proceed in forma
 pauperis should have been granted due to his economic sta-
 tus. But a court is not constrained to only consideration of
 economic status in determining whether to grant a motion
 to proceed in forma pauperis. Section 1915 permits, but
 does not require, a court to allow a party to proceed without
 paying the requisite fees if “the person is unable to pay
 such fees or give security therefor.” 28 U.S.C. § 1915(a)(1);
 see also Chamberlain, 655 F. App’x at 825.
     Mr. Straw also argues that the Claims Court must find
 the instant case frivolous, rather than rely on a history of
 frivolous filings, before it may deny a motion to proceed in
 forma pauperis. This is incorrect. The Claims Court is free
 to consider a history of frivolous filing in determining
 whether to grant a motion to proceed in forma pauperis.
 See, e.g., Martin, 506 U.S. at 3 (denying motion to proceed
 in forma pauperis based on history of frivolous filing).
Case: 21-1600    Document: 25      Page: 14    Filed: 08/06/2021




  14                                               STRAW   v. US



 Even if the Claims Court were required to consider the fri-
 volity of the complaint in this case, it could easily find the
 complaint frivolous on its face.          Mr. Straw seeks
 $12,000,000 in compensation for the Supreme Court’s de-
 nial of twelve petitions for certiorari. As previously noted,
 the Claims Court has no jurisdiction to review decisions of
 the Supreme Court and, thus, no power to grant Mr. Straw
 the remedy he seeks.
                      2. Anti-Filing Order
      This court has previously abstained from deciding
 whether the imposition of the Anti-Filing Order was an
 abuse of discretion because the Order did not prevent filing
 of the case that was the subject of that prior appeal. Straw,
 2021 WL 2944400, at *4. Although the Anti-Filing Order
 similarly did not prevent filing of either of the cases on ap-
 peal, the Claims Court entered the order as part of case
 number 20-1157, which is on appeal here in appeal number
 21-1600. The Claims Court also incorporated its reasoning
 in the Anti-Filing Order as the basis of the denial of Mr.
 Straw’s motion to proceed in forma pauperis in case num-
 ber 21-745, also on appeal here in appeal number 21-1602.
 Thus, we address the imposition of the Anti-Filing Order
 on the merits here.
      We find no abuse of discretion in the Claims Court’s
 imposition of the Anti-Filing Order on the record before us
 for the same reasons discussed above with respect to the
 Claims Court’s denial of Mr. Straw’s motion to proceed in
 forma pauperis. Mr. Straw does not explain why the Anti-
 Filing Order is contrary to law, beyond baldly asserting
 that it is “contrary to law and the precedents of this Court.”
 21-1600 Appellant’s Inf. Br. at 3. Thus, Mr. Straw has pro-
 vided no reason for this court to rescind the Anti-Filing Or-
 der.
Case: 21-1600    Document: 25     Page: 15   Filed: 08/06/2021




 STRAW   v. US                                            15



         3. Removal of the Presiding Claims Court Judge
     In both of his appeals, Mr. Straw requests that this
 court remove the Claims Court judge who adjudicated his
 cases, alleging political bias. As this court found with re-
 spect to another of Mr. Straw’s appeals raising the same
 allegations against the same Claims Court judge, this
 claim has no merit. Straw, 2021 WL 2944400, at *3. The
 identity of the President who appointed a judge has no
 bearing on whether a judge should recuse themselves. Id.
 Mr. Straw’s allegations against the Claims Court judge are
 unwarranted and personal. See id. at *1. We note, moreo-
 ver, that, since we are affirming the Claims Court’s dismis-
 sal in case number 20-1157, and not remanding anything
 to that court, there are no further matters to be addressed
 in that case. In the absence of Mr. Straw’s payment of the
 required filing fee in case number 21-745, there may well
 be no further activities in that case as well.
                       IV.    CONCLUSION
     For the reasons above, we affirm the Claims Court’s
 dismissal of case number 20-1157 for lack of jurisdiction.
 We affirm the Claims Court’s denial of Mr. Straw’s request
 to proceed in forma pauperis in case number 21-745 and
 remand that matter to the Claims Court for further pro-
 ceedings. For the same reasons, we affirm the Claims
 Court’s imposition of an Anti-Filing Order in case number
 20-1157. We reject Mr. Straw’s request to remove the
 Claims Court judge that adjudicated these two cases.
                        AFFIRMED
                             COSTS
 No costs.